[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-14486
                                                        SEPTEMBER 10, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                 D. C. Docket No. 09-00260-CR-BBM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DAVID CABRERA-SANCHEZ,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                          (September 10, 2010)

Before EDMONDSON, CARNES and MARCUS, Circuit Judges.
PER CURIAM:



      Defendant-Appellant David Cabrera-Sanchez pleaded guilty in violation of 8

U.S.C. §§ 1326(a) and (b)(2) to being present in the United States without

permission after previously being removed. On appeal, Cabrera-Sanchez argues

that his 41-month sentence is substantively unreasonable. No reversible error has

been shown; we affirm.

      Cabrera-Sanchez’s base offense level was 8, but he received a 16-level

enhancement because of a prior conviction for a felony drug-trafficking offense.

He also received a 3-level reduction for acceptance of responsibility, resulting in a

total offense level of 21. With Cabrera-Sanchez’s criminal history category of II,

his applicable guidelines range was 41-51 months. His offense of conviction

carried a statutory maximum of 240 months. 8 U.S.C. § 1326(b)(2). The district

court sentenced Cabrera-Sanchez to 41 months of incarceration (the bottom of the

guidelines range) and a 3-year term of supervised release.

      Cabrera-Sanchez argues that his sentence was substantively unreasonable in

the light of his personal history and characteristics. He contends that the district

court should have granted his request for a sentence below the applicable




                                           2
guidelines range.*

       We review the reasonableness of a sentence in the light of the factors set out

in 18 U.S.C. § 3553(a). A deferential abuse of discretion standard governs our

review. Gall v. United States, 128 S. Ct. 586, 597 (2007). The party challenging a

sentence in the light of the record and the section 3553(a) factors bears the burden

of establishing that a sentence is unreasonable. United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). We do not deem a sentence within the advisory

guidelines range per se reasonable, but “ordinarily we would expect a sentence

within the Guidelines range to be reasonable.” Id. at 787-88. And we will not

vacate a sentence as unreasonable unless we are “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the section 3553(a) factors by arriving at a sentence that lies outside the range or

reasonable sentences dictated by the facts of the case.” United States v. McBride,

511 F.3d 1293, 1297-98 (11th Cir. 2007) (quoting United States v. Williams, 456

F.3d 1353, 1363 (11th Cir. 2006)).

       That the district court considered Cabrera-Sanchez’s arguments in support of


       *
        In support of a lower sentence, Cabrera-Sanchez argues that (1) he returned to the
United States to be with his family, for whom he is the chief source of financial support; (2) his
family now plans to move to Mexico with him and he will never return to the United States; (3)
although he has previously been deported, he has never previously been incarcerated for being in
the country illegally; and (4) his offense was a victimless crime, his previous drug-related
conviction is 9 years old, and he has no history of violence.

                                                3
a below-guidelines-range sentence is clear. The district court expressly recognized

Cabrera-Sanchez’s desire to be with his family, but also indicated concern about

Cabrera-Sanchez’s prior 4 deportations. That the district court considered the

advisory guideline range and the section 3553(a) factors when fashioning the

sentence is also clear.

      In the circumstances of this case, we cannot say that Cabrera-Sanchez’s

sentence at the bottom of the guidelines range was substantively unreasonable. The

sentencing court’s relative weighing of facts and circumstances is given deference

absent a showing of a clear error of judgment; and no such error has been shown.

      AFFIRMED.




                                         4